DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/IB2018/050629 filed 02/01/2018, which claims the benefit of the priority of European Patent Application No. EP17154272 filed 02/01/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Claim Status
Examiner acknowledges receipt of the reply filed 01/15/2021 in response to the non-final action which added new claim 27.
Claims 15-27 are being examined on the merits in this office action

		
Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

The rejection of claims 15, 17, 19, 21-26 over WO 2016/174611 (hereinafter “the ‘611 publication”) and in view of Malek et al in (FASEB J. 20, E888–E896 (2006)) is maintained.
The ‘611 publication teaches a method of using alpha-MSH analogues for the treatment of skin cancer and for DNA repair in skin cell due to UV exposure (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29). The ‘611 publication further teaches that the alpha-MSH analogue exhibits agonist activity for the melanocortin-1 receptor (MC1R), the receptor to which alpha-MSH binds to initiate the production of melanin within a melanocyte (Page 2, line 4-8).
Regarding claim 17, the ‘611 publication teaches an alpha-MSH analogue that comprises a quaternary ammonium group in the backbone and with the formula structure:
 R1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
X is selected from Arg, norArg, and homoArg, which reads on the instant claim 17 (c.f. Claim 1 of the ‘611 publication).
Regarding claims 21-26, the ‘611 publication teaches the alpha-MSH analogues may be applied topically to the skin or via a sustained or extended release formulation (Page 3, line 31-33). The ‘611 publication further teaches that the alpha-MSH analogues are used on mammals, preferably human subjects (Page 10, line 30-31) and used for UV induced DNA repair (Page 9, 
The ‘611 publication discloses that the alpha-MSH analogue is associated with benefits, including increased efficacy and/or efficient preparation, with high yield and/or high purity (Page 2, line 1-2).
The ‘611 publication does not teach that the subject is suffering from Xeroderma pigmentosum.
Malek teaches the alpha-MSH analogues that are used for enhancing DNA repair in patients with melanoma and discloses that patients with Xeroderma pigmentosum (XP) have a higher risk for melanoma (Page 888, column 2, paragraph 2, line 1-10). Malek further teaches that the alpha-MSH analogues are effective in reducing the release of hydrogen peroxide and enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes (Page 894, column 1, paragraph 2, line 10-13). Malek also teaches that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity, and that there is evidence for the role of photoproducts in melanoma.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the alpha-MSH analogue of the ‘611 publication which comprises a quaternary 
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that the 611 publication does not teach or suggest using the alpha-MSH analogs to treat subjects suffering from Xeroderma pigmentosum.
The argument above has been considered but is not persuasive because even though ‘611 does not explicitly disclose that the DNA repair is in patients with Xeroderma pigmentosum, it does disclose that the alpha MSH analogs used for DNA repair in a subject. In addition, Xeroderma pigmentosum is a genetic disorder characterized by DNA damage and that the DNA damage is mainly UV induced DNA damage. The instant claims are directed to enhancing DNA repair in patients with Xeroderma pigmentosum and not necessarily the treatment of Xeroderma pigmentosum. In addition, the instant claim 25 recites that the 

Applicant further argues that Abdel-Malek is directed to tetrapeptide alpha-MSH analogues and their use in protecting against melanoma. Abdel-Malek also does not disclose administering alpha-MSH analogues to subjects with Xeroderma pigmentosum (XP). Applicant further argues that Abdel-Abdel-Malek solely conducts experiments on normal or loss-of-function melanocytes and that the melanocytes of Abdel-Malek do not originate from patients having Xeroderma pigmentosum.

The arguments above have been considered but are not persuasive because Abdel-Malek combined with the ‘611 publication emphasize the teaching of the administration of alpha-MSH for DNA repair. Abdel-Malek discloses that the alpha-MSH analogs stimulated the activity of tyrosinase, thus melanogenesis, reducing apoptosis and release of hydrogen peroxide and enhancing repair of DNA photoproducts in melanocytes exposed to UV radiation (UVR) (abstract). The DNA repair in Abdel-Malek is focused on in vitro tests on melanoma cells. 

Applicant argues that Abdel-Malek is directed at improving DNA repair after UV exposure using a- MSH analogues and that Abdel-Abdel-Malek does not study the effects of alpha-MSH analogs on melanocytes obtained from XP patients.

The arguments above have been fully considered but are unpersuasive because as stated supra, both Abdel-Malek and the ‘611 publication emphasize the teaching of the administration of alpha-MSH for DNA repair. Abdel-Malek emphasizes that the alpha-MSH analogs stimulated the activity of tyrosinase, thus melanogenesis, reducing apoptosis and release of hydrogen peroxide and enhancing repair of DNA photoproducts in melanocytes exposed to UV radiation (UVR) (abstract). There is therefore an expectation that the alpha-MSH analogs would similarly enhance DNA repair in subjects with Xeroderma pigmentosum. In addition, Malek establishes a link between the UV-induced DNA damage and XP subjects. A 

Applicant argues that that one of skill in the art would not have a reasonable expectation of success in using alpha-MSH analogues in enhancing DNA repair in subjects with XP. In this regard, since XP patients have defective DNA repair, one of skill would not have a reasonable expectation of success in using alpha-MSH analogues which were previously only used in melanocytes with a functioning NER pathway. Applicant further notes that based on Abdel-Malek, the skilled person would be led to believe that the specific -MSH analogues require DNA repair capabilities in the melanocytes, else the -MSH analogues would not be able to be effective in contributing to DNA repair.
The arguments above have been fully considered but are unpersuasive because it is already known in the art that alpha-MSH analogs have been used to enhance UV induced DNA repair in a subject. ‘611 discloses that the alpha-MSH analogs were successful in DNA repair in general. It is known in the art that even though XP have reduced NER capacity, the function of this pathway is not completely disabled. Furthermore, Abdel-Malek discloses that Xeroderma pigmentosum patients have reduced NER capacity, (meaning still has some function) (p. 894, Right col. 3rd paragraph, line 3-4). Therefore the argument of XP subjects not having a functioning NER pathway is unpersuasive. In addition other DNA repair mechanisms known in the art include direct reversal of the damage by a photolyase (photoreactivation), removing of the damaged base by a DNA glycosylase (base excision repair, BER), incision of the DNA adjacent to the damage by an endonuclease (UV-damage endonuclease, UVDE) or removal of a complete oligonucleotide containing the damage (nucleotide excision repair, NER). Clearly, the NER pathway is not the only DNA repair mechanism.
The instant claims do not specify the exact pathway used to enhance DNA repair in patients with XP. In fact, the instant specification clearly discloses that the invention is directed to the use of the alpha-MSH analogs to enhance light-induced DNA repair and specifically UV-induced DNA repair (specification, page 1, and line 21-22). The use of alpha-MSH analogs to enhance UV induced DNA skin repair in general is disclosed by ‘611 and the use of alpha-MSH analogs to induce DNA repair in melanoma cells is disclosed by Abdel-Malek. In addition, as stated above, Malek establishes that there is a nexus between XP a subject UV-induced skin DNA damage and administration of alpha-MSH. Therefore, for a skilled artisan, it would be obvious to try and use the alpha-MSH analogs to similarly enhance UV-induced DNA repair in XP subjects. The arguments are therefore unpersuasive and the rejection is maintained.


The rejection of claims 16, 20, 21, 23, 25 and 26 over US 2013/0331331 (hereinafter “the ‘331 publication”) in view of Malek et al in (FASEB J. 20, E888–E896 (2006)) and WO 2016/174611 (hereinafter “the ‘611 publication”) is maintained.
The ‘331 publication teaches a method of enhancing UV-induced DNA repair in a subject using an alpha-MSH compound with the general formula of Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2 and position 6 is Arg which reads on the instant claim 16 where position 6 is X, which can be a homoarg or norArg, which are homologs of arginine and hence are prima facie obvious replacements of Arg. (See MPEP § 2144.09(II) (…Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties…).
The ‘331 publication further teaches that the alpha-MSH analogue is used to repair DNA in a subject (claim 13 and 14).
Regarding claim 20, the ‘331 publication teaches that the alpha-MSH compound is administered to the subject using a sustained-release delivery system which enables the composition to be maintained in the plasma of the subject for about 10 up to 14 days [0115]. With regards to the actual plasma level recited, since the instant claim 15 does not mention the actual dosage of the alpha-MSH, a person of ordinary skill in the art would be able to optimize the dosage and/or frequency of the administered composition in order to obtain the required or desired plasma level of the compound. 

Regarding claim 25, the ‘331 publication teaches that the composition enhances UV-induced DNA repair (claim 14 and paragraph [0014, 0015]).
Regarding claim 23 and 26, the ‘331 publication teaches the compound is administered to human subject with an interval of at least 2, 4, 6, 8, 10 or 12 days. In other embodiments, the compound is administered to the subject for 10 days, 15 days, 20 days, 25 days, or 30 days [0130, 0131]. It would be obvious to administer the composition as many times as necessary to obtain the required active ingredient and hence the desired therapeutic effect.
The ‘331 publication teaches that the alpha-MSH compounds are successful in stimulating the synthesis of melanin and enhance the repair of UV-induced DNA-photoproducts [0004].
The ‘331 publication does not teach that the compound also having the formula structure [Nle4, D-Phe7]-alpha-MSH and does not teach the use of the compound on patients suffering from XP.
The ‘611 publication teaches a method of using alpha-MSH analogues for the treatment of skin cancer and for DNA repair in skin cell due to UV exposure (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29). The ‘611 publication further teaches that the alpha-MSH analogue exhibits agonist activity for the melanocortin-1 receptor (MC1R), the receptor to which alpha-MSH binds to initiate the production of melanin within a melanocyte (Page 2, line 4-8). The ‘611 publication further teaches an alpha-MSH analogue that comprises a quaternary ammonium group in the backbone and with the formula structure:
1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
X is selected from Arg, norArg and homoArg, which reads on the instant claim 17 (Claim 1).
Malek teaches the alpha-MSH analogues that are used for enhancing DNA repair in patients with melanoma and discloses that patients with Xeroderma pigmentosum (XP) have a higher risk for melanoma (Page 888, column 2, paragraph 2, line 1-10). Malek further teaches that the alpha-MSH analogues are effective in reducing the release of hydrogen peroxide and enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes (Page 894, column 1, paragraph 2, line 10-13). Malek also teaches that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity, and that there is evidence of for the role of photoproducts in melanoma.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the ‘331 publication and those of Malek, since the ‘311 publication has established that the alpha-MSH analogue has been successful in enhancing UV-induced DNA repair and Malek teaches that XP is characterized by DNA damage and that patients with XP have reduced NER capacity hence have a higher risk for melanoma. In addition, the ‘611 publication used Arg, homoArg and norArg alternatively as evidence that the skilled artisan would expect homoArg or norArg substitution for Arg to have minimal impact on the properties of the alpha-MSH analogue. Consequently, a skilled artisan reading the ‘331 
A skilled artisan would have had a reasonable expectation of success in using the alpha-MSH analogue of the ‘331 publication in combination with the teachings of Malek since Malek teaches that alpha-MSH analogues are effective in enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes and that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity.
Response to Arguments
Applicant's arguments filed 01/15/2021 did not respond to this rejection. Therefore this rejection is being maintained. 

The rejection of claims 18, 20-24, and 26 over US 9345911 (hereinafter “the ‘911 patent”) and Malek et al in (FASEB J. 20, E888–E896 (2006)) is maintained.
The ‘911 patent teaches a method for reducing the occurrence of UV radiation-induced skin damage in a human subject by administering an alpha-MSH analogue to induce melanogenesis (c.f. claim 18 of the ‘911 patent). 
Regarding instant claim 16, the ‘911 patent teaches an alpha-MSH analogue that has the formula structure of R1-W-X-Y-Z-R2 wherein 
R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-;
2)D-Phe7-;
Y is -Arg- or -D-Arg-;
Z is -Trp- or -D-Trp-; and
R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2
The instant claim 16 recites that position 6 is X, which can be a homoarg or norArg, which are homologs of arginine and hence are prima facie obvious replacements of Arg, due to the reasonable expectation that compounds of the ‘911 patent modified to substitute Arg for either homoArg or norARg, would exhibit the same or substantially similar properties as the compound with Arg at position Y. (See MPEP § 2144.09(II). (…Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties…).
Regarding claim 18, the ‘911 patent teaches that the alpha-MSH analogue is [Nle4, D-Phe7]-alpha-MSH (Claim 18).
Regarding claim 20, the ‘911 patent teaches that the alpha-MSH analogue is administered at a level not exceeding 10 ng/ml in the plasma of the subject for a period of at least 24 hours (Column 4, line 58-60).
Regarding claim 21, the ‘911 patent teaches that the alpha-MSH analogue is manufactured to allow for the controlled-release, extended-release, modified-release, sustained-release, pulsatile-release, or programmed-release delivery of the alpha-MSH 
Regarding claim 22, the ‘911 patent teaches the composition comprising 10 to 20 mg of the alpha-MSH analogue (Claim 19) which overlaps with the instant claimed range of 4-20 mg.  A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
Regarding claim 23, the ‘911 patent teaches the delivery of the alpha-MSH analogue in a subject for a period of at least 1, 2, 4, 6, 8, 10 or 12 days (Column 11, line 26-28). In other embodiments, the delivery of the alpha-MSH analogue is for 5 days, 10 days, 15 days, 20 days or 25 days (column 11, line 31-32).
Regarding claim 24, the ‘911 patent teaches the administration of the alpha-MSH analogue for at least 2 consecutive days (Claim 28).
Regarding claim 26, the ‘911 patent teaches the administration of the alpha-MSH analogue is done in 10 day or 5 days a week in 2 weeks (Column 16, line 55-60).
The ‘911 patent further teaches that the alpha-MSH analogues are administered at greatly reduced plasma levels, which leads to increased melanin density levels in the subject which in turn reduces or prevent the occurrence of UV radiation-induced damage in the subject (column 1, line 61-65).
The ‘911 patent does not teach the use of the alpha-MSH analogue in patients with Xeroderma pigmentosum.
Malek teaches the alpha-MSH analogues that are used for enhancing DNA repair in patients with melanoma and discloses that patients with Xeroderma pigmentosum (XP) have a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the ‘911 patent with those of Malek since the ‘911 patent establishes that the alpha-MSH analogue has been successful in enhancing skin pigmentation and Malek teaches that alpha-MSH analogues are effective in enhancing DNA repair. In addition, the ‘611 publication mentioned supra, used Arg, homoArg and norArg alternatively as evidence that the skilled artisan would expect homoArg or norArg substitution for Arg to have minimal impact on the properties of the alpha-MSH analogue. Consequently, a skilled artisan reading the ‘911 publication and aware of the ‘611 publication, would find it prima facie obvious to use Arg homologs in the alpha-MSH analogs of the ‘911 publication with a reasonable expectation that the resulting compound would exhibit substantially similar properties.
A skilled artisan would have had a reasonable expectation of success in using the alpha-MSH analogue at the dose and frequency as taught by the ‘911 patent, in combination with the teachings of Malek, since the ‘911 patent establishes that the dose and frequency of administration of the alpha-MSH analogue lead to increased melanin density levels in the 

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that the '911 patent does not disclose or suggest the use of alpha-MSH analogues in patients with Xeroderma pigmentosum. As described above, Abdel-Malek also does not disclose or suggest using alpha-MSH analogues in patients with XP but rather only cites XP patients as background in trying to establish a possible link between UV-light exposure, DNA photoproducts, and melanoma.
The arguments above have been considered but are not persuasive because Malek discloses that alpha-MSH enhanced DNA repair in patients with melanoma and discloses that patients with XP have a higher risk for melanoma. Malek further teaches that the alpha-MSH analogues are effective in reducing the release of hydrogen peroxide and enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes (Page 894, column 1, paragraph 2, line 10-13). Malek also teaches that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients. Even though the reference do not explicitly teach the use of the alpha-MSH in subjects with XP, Malek clearly 
Applicant argues that one of skill in the art would not have had a reasonable expectation of success in using alpha- MSH analogues for enhancing DNA repair in XP patients as presently claimed, because Abdel- Malek only discloses the use of alpha-MSH analogues for enhancing DNA repair in melanocytes with already existing DNA repair capabilities. In contrast, XP patients are defective in the NER pathway and therefore melanocytes obtained from XP patients are not able to repair DNA.

The arguments above have been fully considered but are unpersuasive because it is already known in the art that alpha-MSH analogs have been used to enhance UV induced DNA repair as disclosed by Abdel-Malek.  As disclosed supra, it is known in the art that even though XP have reduced NER capacity, the function of this pathway is not completely disabled. 
Furthermore, Abdel-Malek discloses that Xeroderma pigmentosum patients have reduced NER capacity (meaning still has some function) (p. 894, Right col. 3rd paragraph, line 3-4). Therefore the argument of XP subjects not having a functioning NER pathway is unpersuasive because as disclosed supra, the DNA repair is possible regardless of the subjects’ condition/disease. In addition, due to the residual DNA repair capabilities in XP subjects, there is an expectation that the alpha-MSH analogs would be successful in enhancing DNA damage repair in subjects with XP. In summary, the use of alpha-MSH analogs to induce DNA repair in melanoma cells is disclosed by Abdel-Malek. Therefore, for a skilled artisan, it would be obvious to try and use the alpha-MSH analogs to similarly enhance UV-induced DNA repair in XP subjects. The arguments are therefore unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103 – New
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15-27 are rejected over US 2013/0331331 (hereinafter “the ‘331 publication”) in view of Malek et al in (FASEB J. 20, E888–E896 (2006)) and WO 2016/174611 (hereinafter “the ‘611 publication”).
The teachings of ‘611 are set forth above and incorporated herein by reference.
The ‘331 publication teaches a method of enhancing UV-induced DNA repair in general in a subject using an alpha-MSH compound with the general formula of Ac-Nle-Glu-His-D-Phe-Arg-Trp-NH2 and position 6 is Arg which reads on the instant claim 16 where position 6 is X, which can be a homoarg or norArg, which are homologs of arginine and hence are prima facie obvious replacements of Arg. (See MPEP § 2144.09(II) (…Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties…).
The ‘331 publication further teaches that the alpha-MSH analogue is used to repair DNA in a subject (claim 13 and 14).
Even though the ‘331 publication does not explicitly teach the DNA repair in XP subjects, ‘311 teaches a method of repairing DNA in general using alpha-MSH analog.
Malek teaches the alpha-MSH analogues that are used for enhancing DNA repair in patients with melanoma and discloses that patients with Xeroderma pigmentosum (XP) have a higher risk for melanoma and that the patients have reduced NER capacity (Page 888, column 2, paragraph 2, line 1-10). Malek further teaches that the alpha-MSH analogues are effective in reducing the release of hydrogen peroxide and enhancing the repair of DNA photoproducts in 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the ‘331 publication and those of Malek, and use the alpha-MSH analogs to enhance DNA repair in subjects with XP because ‘311 discloses that the alpha-MSH analogue has been successful in enhancing UV-induced DNA repair in general. A skilled artisan would be motivated and would have had a reasonable expectation of success in using the alpha-MSH analogue of the ‘331 publication to enhance UV-induced DNA repair in subjects with XP because Malek discloses that alpha-MSH analogues are effective in enhancing the repair of UV-induced DNA photoproducts. In summary, since both ‘311 and Malek discloses the use of alpha-MSH analogs for the use of DNA repair in general and Malek discloses that the specific DNA repair in melanoma cells, it would be obvious for a skilled artisan to try to use the alpha-MSH analogs to enhance DNA repair in XP subjects. Claims 15 and 27 are therefore rendered obvious by the disclosures.

Conclusion
Claims 15-27 have been rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654